POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ T.J. Baltimore Thomas J. Baltimore, Jr. Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Gordon Bethune Gordon M. Bethune Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Gaston Caperton Gaston Caperton Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ R.J. Carbone Richard J. Carbone EVP and Chief Financial Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Gilbert Casellas Gilbert F. Casellas Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ James G. Cullen James G. Cullen Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ William H. Gray William H. Gray, III Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Mark B. Grier Mark B. Grier Vice Chairman and Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Jon F. Hanson Jon F. Hanson Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Constance J. Horner Constance J. Horner Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Martina T. Hund-Mejean Martina T. Hund-Mejean Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ K. J. Krapek Karl J. Krapek Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ Christine Poon Christine A. Poon Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/Peter B. Sayre Peter B. Sayre VP and Controller POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ John Strangfeld John R. Strangfeld Chairman, Chief Executive Officer, President and Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that the person whose signature appears below, being a director or officer of The Prudential Insurance Company of America ("Prudential"), constitutes and appoints Thomas C. Castano, Kenneth E. Pelker, Richard E. Buckley, C. Christopher Sprague, Jonathan Shain, John M. Ewing and Adam Scarmella, and each of them severally, his or her true and lawful attorney-in-fact with power of substitution and resubstitution to sign in his or her name, place and stead, in any and all capacities, and to do any and all things and execute any and all instruments that such attorneys-in-fact may deem necessary or advisable under any rules, regulations and requirements of the U.S. Securities and Exchange Commission (the "Commission"), in connection with where applicable: Registration statements of the appropriate forms prescribed by the Securities and Exchange Commission, and any other periodic documents and reports required under the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and all amendments thereto executed on behalf of Prudential filed with the Securities and Exchange Commission for the following: The Prudential Variable Contract Account-2 (Reg. No. 811-01612) and group variable annuity contracts (Reg. No. 002-28316), to the extent they represent participatinginterests in such account; The Prudential Variable Contract Account-10 (Reg. No. 811-03421) and group annuity contracts (Reg. No. 002-76580), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-11 (Reg. No. 811-03422) and group annuity contracts (Reg. No. 002-76581), to the extent they represent participating interests insuch account; The Prudential Variable Contract Account-24 (Reg. No. 811-05053) and group annuity contracts (Reg. No. 033-12362), to the extent they represent participating interests insuch account; The Prudential Variable Contract Real Property Account (Reg. No. 033-20083-01) and individual variable life insurance and annuity contracts, to the extent they represent participating interests in such account; The Prudential Investment Plan Account (Reg. No. 811-01850) and SystematicInvestment Plan Contracts (Reg. No. 002-52715), to the extent they representparticipating interests in such account; The Prudential Annuity Plan Account (Reg. No. 811-01848) and Variable Annuity Contracts (Reg. No. 002-52714), to the extent they represent participating interests in such account; The Prudential Annuity Plan Account-2 (Reg. No. 811-01849) and Variable Annuity Contracts (Reg. No. 002-52589 and Reg. No. 002-59232), to the extent they represent participating interests in such account; The Prudential Individual Variable Contract Account (Reg. No. 811-03622) andIndividual Variable Annuity Contracts (Reg. No. 033-25434 and Reg. No. 002-80897), to the extent they represent participating interests in such account; The Prudential Qualified Individual Variable Contract Account (Reg. No. 811-03625)and Individual Variable Annuity Contracts (Reg. No. 002-81318), to the extent they represent participating interests in such account; The Prudential Variable Appreciable Account (Reg. No. 811-05466) and Variable Life Insurance Contracts (Reg. No. 033-20000, Reg. No. 033-25372, Reg. No. 333-64957, and Reg. No. 033-61079), to the extent they represent participating interests in such account; The Prudential Variable Contract Account GI-2 (Reg. No. 811-07545) and GroupVariable Life Insurance Contracts (Reg. No. 333-01031 and Reg. No. 333-137572), tothe extent they represent participating interests in such account; The Prudential Discovery Premier Group Variable Contract Account (Reg. No. 811- 09799) and group annuity contracts (Reg. No. 333-95637), to the extent they represent participating interests in such account; and The Prudential Discovery Select Group Variable Contract Account (Reg. No. 811-08091) and group annuity contracts (Reg. No. 333-23271), to the extent they represent participating interests in such account. IN WITNESS WHEREOF, I have hereunto set my hand this day of February, 2011. /s/ James A. Unruh James A. Unruh Director
